DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 12/16/2021 is acknowledged. Claims 1 and 13 are amended and claims 5, 6, 9-11 and 17-22 are newly canceled. Claims 1-4, 7 and 13-16 are under examination.

Effective Filing Date
The priority date of claims 1-4, 7 and 13-16 of the instant application is deemed to be 09/18/2017. 

Rejections Withdrawn
Note, any previous rejections over claims 5, 6, 9-11 and 17-22 are hereby withdrawn in response to Applicant’s cancelation of those claims. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
The rejection of claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and ®.

Double Patenting
The provisional rejection of claims 1-4, 7 and 13 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 11, 16, 17, 19-28, and 30-32 of copending Application No. 17/288,139 in view of Park et al. (US 2016/0376342) is withdrawn in response to Applicant’s amendment. Specifically, the claims of the ‘139 application are drawn to a formulation with a pH between 6.0 and 10.0, thus do not overlap with the instant claims. 
  
Rejections Maintained
Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 1-4, 7 and 13-16 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0376342—on IDS filed 04/24/2020) is maintained for reasons of record and the following. Applicant has amended claim 1 to recite the formulation “having a pH of about 5.5”. While canceled claim 17 recited the formulation “has a pH of between 5.3 and 5.5”, amended claim 1 is broader in scope with the recitation of “about 5.5”. There is no ipsis verbis definition of “about”, which is a term of degree, in the instant specification. Nevertheless, the specification (p. 7) 

Response to Arguments
Applicant argues at p. 3, last paragraph that Park does not teach or suggest formulations having a pH of about 5.5.

This argument has been fully considered, but is not found persuasive. The term “about” is a term of degree. The instant specification does not define “about”, however, it discloses the formulation being “about” various pH values, and at lines 6-7, notes the pH can be “5.5 ± 0.3”, which encompasses a pH of 5.8. Given the disclosure at p. 7, “about 5.5” is interpreted as being equivalent or overlapping with the teachings of Park and colleagues, who disclose a histidine buffer having a “pH ranging from 5.7 to 6.2” (see paragraph [0016]; also claims 1, 13). 

The rejection of claims 1-4, 7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Callahan et al. (20160143852—published 05/26/2016) in view of Trichonas and Kaiser (Ophthalmol Ther (2013) 2: 89-98—hereafter “Trichonas”).

Response to Arguments
Applicant argues at p. 4 of the Remarks filed 12/16/2021 that aflibercept is not encompassed by the definition of peptibody in Callahan because it explicitly excludes full length proteins fused to an Fc domain.

This argument has been fully considered, but is not found persuasive. Note, from p. 1 of the Aflibercept Product Information: “aflibercept comprises Ig domain 2 from VEGFR1, fused to Ig domain 3 from VEGFR2, which is in turn fused to the Fc domain of IgG1.” While aflibercept is not explicitly taught by Callahan, the structure presented in the Product Information document is not a full-length protein fused to an Fc domain, but rather two Ig domain fragments fused to the Fc domain.

Applicant argues at p. 4 of the Remarks filed 12/16/2021 that Callahan is inapposite as it is directed to formulations for lyophilization, not formulations for intravitreal administration.

This argument has been fully considered, but is not found persuasive. Lyophilization is well-known as a freeze-drying method for storing compositions. It is also well-known that the “cake” (the freeze-dried pharmaceutical agent) is “reconstituted with either sterile water or a suitable diluent for injection” (see paragraph [0116]). Callahan et al. still refer to the lyophilized peptibodies and “formulations” (see the title and abstract, for example), and they also teach that the therapeutic peptibodies are suitable for injection (see paragraph [0179]). In summary, Callahan et al. teach the formulation of the peptibodies in a 10 mM histidine buffer, 4% mannitol (stabilizer) and a surfactant such as polysorbate 20 or polysorbate 80 with a pH of about 5, but also including a pH of 5.3, 5.5 and 5.7 (see claim 48; paragraphs [0131]; [0141]; [0145]). Acetate buffers are also contemplated (see paragraph [0044]). Callahan et al. teach that the surfactant can be incorporated in a concentration of about 0.01% w/v (see paragraph [0148]). Callahan et al. teach that the concentration of protein can range from 0.25-250 mg/ml, but also discloses examples such as 1mg/ml, 30 mg/ml 85 mg/ml and 

Applicant argues at p. 4 of the Remarks filed 12/16/2021 that Callahan teaches that aggregation is higher at a pH of 4.5 and 5.5 compared to that detected at pH 5.


This argument has been fully considered, but is not found persuasive. This passage is excerpted from paragraph [0374], which refers to Table 40, which shows the amount of aggregation in a variety of Fc-TMP formulations that do not contain Tween-20 with one that contains a small amount (0.004%). A preceding paragraph ([0372]) discloses that “[t]he inclusion of Tween-20 at a low concentration (0.004%) is needed to minimize a small amount of aggregation. The conclusion is that “the level of aggregation remains consistent in the aforementioned formulation in the formulation without Tween-20 through the 1 year timepoint” and that the aggregation varies from 0.5% to around 5% (paragraph [0374]). Thus, the thrust of the cited portions of Callahan et al. is that Tween-20 in small amounts reduces aggregation. This does not constitute an argument against having a pH of about 5.5, but rather a motivation to include a small amount of Tween-20 in the peptibody formulations.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649